Order entered July 19, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01391-CR

                        ROBERT ARTHUR MOSES, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 219th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 219-81377-2015

                                        ORDER
      Before the Court is appellant’s July 18, 2017 second motion to extend time to file his

brief. We GRANT the motion to the extent we ORDER his brief due August 25, 2017.


                                                   /s/   ADA BROWN
                                                         JUSTICE